DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 11/1/2021 is acknowledged.

Claims 32-36 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Regarding claim 21, it is unclear if the second opening recited in dependent claim 21 refers to the second channel opening of claim 20 or the second opening of claim 17’s third clause.  
Since both openings conceivably can push liquid/fluid/air/gas therefrom, and because of the claim dependency tree, it is unclear, vague and indefinite whether the recited “second opening” in claim 21 refers back to which of these two openings.  
Examiner has, for the purposes of compact prosecution, interpreted the second opening as referring back to either the second opening (precisely from claim 17) or the second channel opening (of claim 20).  Either structural connectivity of the fluid/gas passages can read on the claimed subject matter.

Regarding claim 23, the fraction of the air channel component that comprises the second channel opening lacks proper antecedent basis and therefore renders the claimed subject matter unclear vague and indefinite for the purposes of 35 U.S.C. 112(b).  It is unclear from the claimed subject matter how the stopper element, reception cavity, air channel component and second channel opening are related as well as whether which of these structures are included as sub-structures of a larger structure.  For the purposes of compact prosecution, Examiner has interpreted that the recited 

	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 2008/0306439).

Regarding claims 17, Nelson discloses a syringe refiller (see applicator system of title, throughout), comprising
	A liquid reservoir (see syringe 12 of [0044] – Figs. 1-2) comprising a first end with a first opening (see top of Fig. 2) and a second end (see bottom end) with a second opening (see Fig. 1  - [0044] – mixing chamber 20, applicator tip 30 have openings therebetween and make up the liquid reservoir – they are all in fluid communication); and
	A plunger component (see piston device/plunger 17 of [0045]) comprising a plunger (see plunger of [0045]) attached to a handle (see gripping element 55 of [0063], the plunger (syringe plungers are so configured to be slidable – see drawing back of [0045]) configured to be slidable along an inner wall of the liquid reservoir, wherein the plunger seals the liquid reservoir towards the first opening;
	A first syringe needle element (see injection needle of [0035], [0070] – see Fig. 3 for an embodiment with a needle in connection with the second opening in an exploded view – interpreted as sharp point 88 of [0064]) that is in connection with the second opening (See Fig. 2), and
	An air channeling system (applicator tip 30 of [0044]).
[AltContent: arrow][AltContent: textbox (Inlay collar )][AltContent: textbox (Air channeling system 30 )][AltContent: textbox (Handle 55)][AltContent: textbox (Hollow body 14)][AltContent: textbox (First syringe needle element 88 is in connection with second opening/end when apparatus is assembled)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (First end)][AltContent: textbox (Plunger component 17)][AltContent: textbox (Liquid reservoir 12)][AltContent: textbox (Syringe refiller 10)]
    PNG
    media_image1.png
    790
    573
    media_image1.png
    Greyscale


	Regarding claim 18, Nelson further discloses: wherein the plunger (see plunger of [0035]) component further comprises a hollow body (see barrel 14) with a first end and attached to the plunger and a second end attached to the handle (gripping element 55), the plunger comprising a hole (see aperture of [0034] – what follows is an intended use of the aperture for 
	
	Regarding claim 19, Nelson further discloses: wherein the air channeling system comprises an air channel component (see sealing element 74 of [0053] which is disclosed as being a gasket/o-ring), the internal gasket element being arranged within the hole (the hole is contiguous/in fluid connection with the recited hole and therefore is within the hole) of the plunger (see Fig. 10), providing for an airtight contact between the plunger and the air channel component (see fluid tight engagement of [0053] – interpreted as air-tight as air is a fluid as understood by one of ordinary skill in the art), the plunger (see plunger cited above) also being configured slidable (manner of operating/intended use) along (moving in a constant direction with respect to) the air channel component (taken as a stationary component during the movement of the plunger – the plunger need not touch/contact the air channel component).


[AltContent: arrow][AltContent: textbox (Second end)][AltContent: textbox (Stopper element 106)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Air channel component/gasket 74)][AltContent: textbox (Second channel opening 92)][AltContent: textbox (First channel opening)][AltContent: arrow][AltContent: textbox (Note: Fig. 10 is inverted with respect to the first and second ends as compared to Fig. 2.)]
    PNG
    media_image2.png
    799
    559
    media_image2.png
    Greyscale


	Regarding claim 20, Nelson discloses: wherein the air channel component comprises a first channel opening (see flow passage 94/venting element 90 of [0064]) and second channel opening (see feeder outlet 45 of [0051] and associated flow passage 92 of [0064]) the first 

	Regarding claim 21, Nelson discloses: further comprising a stopper element (see lance penetrable closure 106 of [0064]) arranged at the second end (See annotated Fig. above) with the second opening arranged within the stopper element (see Fig. 10 – annotated Fig. above) and an inlay collar (see syringe connector 16 of [0045]) arranged at the first end (see plunger/barrel of Figs. 1, 10) of the liquid reservoir (Examiner is interpreting the claimed structure as Applicant is, that the plunger can go between the first and second end, and that the liquid reservoir is where the fluid is stored between the first and second ends with the plunger and the hollow body/barrel 14), wherein the first opening is arranged within the inlay collar (see annotated Fig. 2 above).

	Regarding claim 22, Nelson discloses: wherein the first and second syringe needle elements (see sharp point 88 and syringe 12 of [0044]) are arranged within (they mate with structures which touch) the stopper element (see lance penetrable enclosure) and protrude from the stopper element along a direction (any direction can be a direction) that is pointing away from the liquid reservoir (the direction claimed is interpreted as downward in Fig. 2 and upward in Fig. 10).

	Regarding claim 23, Nelson discloses: wherein the stopper element (see lance penetrable enclosure 106 of container 100) further comprises a reception cavity () that receives the fraction of the air channel component (interpreted as mating with the applicator tip 30) that comprises the second channel opening (at the second channel opening – feeder outlet 45).

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2008/0306439) and further in view of Wyrick (US 2011/0226646).

	Regarding claim 24, Nelson does not disclose: further comprising a child-safety cap arranged at the second end of the liquid reservoir, being adapted to fully enclose the first syringe needle element in a locked state of the syringe refiller and to release the first syringe needle element in an unlocked state of the syringe refiller.
	In the same field of endeavor of syringes/needle design (see title, abs) as Nelson, Wyrick discloses: a child-safety cap (see sheath 19 of [0053]) arranged at the second end of the 
To add the child safety cap of Wyrick to the injection needle-plunger arrangement of Nelson had the benefit that it allowed for the selection of a known design for its intended use as sheaths were known for their sanitary and safety uses (see [0053]), which was desirable in Nelson.  See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the child-safety cap/sheath of Wyrick with the syringe needle-plunger of Nelson to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved safety and sanitary use of the apparatus and was the selection of a known design for its intended uses, which was desirable in Nelson.

Regarding claim 25, the combination Nelson/Wyrick discloses: wherein the stopper element comprises a spring element (see spring penetration control of [0023] and spring of [0108] of Wyrick), wherein the child-safety cap is configured to be slidable along (with respect to) the stopper element (see lance penetrable enclosure 106) and wherein the child-safety cap is interacting with the spring element when slid along the stopper element (see Figs. 11-13).

Regarding claim 26, the combination Nelson/Wyrick discloses: wherein the child-safety cap (see sheath of Wyrick) further comprises a first hold arranged such that the first syringe 

Regarding claim 27, the combination Nelson/Wyrick discloses: wherein the stopper element (see lance penetrable enclosure 106 of Nelson) comprises at least one releasable (manner of operating/intended use) connection element (see cylindrical side walls 82 of [0064]) on at least one outer side of the stopper element (they are circumferentially outward of the stopper element as seen in Fig. 10), the releasable connection element being adapted to engage with a first corresponding engagement element arranged within the child-safety cap in an unlocked state of the syringe refiller.
	 
	Regarding claim 28, the combination Nelson/Wyrick discloses: wherein the releasable connection element is a retaining lug (an engagement elements whose contact is overcome with great force – see bodily incorporated cylindrical side walls 82 of Nelson) and the first corresponding engagement element is a fixation hole (see aperture in Figs. 3-4 of Wyrick) together form a snap-action (manner of operating/intended use) connection (any connection can be a snap-action connection as that is not a term of art).

	Regarding claim 29, the combination Nelson/Wyrick discloses: wherein a second corresponding engagement (see adapted 80 of [0044]) element is arranged within the child-safety cap (bodily-incorporated from Wyrick into Nelson), adapted to engage with the at least one releasable connection element (cylindrical side walls of [0064]) in a locked state of the syringe refiller.

30, Nelson does not disclose: further comprising a child-safety cap arranged at the second end of the liquid reservoir, being adapted to fully enclose the second syringe needle element in a locked state of the syringe refiller and to release the first syringe needle element in an unlocked state of the syringe refiller, wherein the child-safety cap is further adapted to fully enclose the second syringe needle element in a locked state and to release the second syringe needle element in an unlocked state.
	In the same field of endeavor of syringes/needle design (see title, abs) as Nelson, Wyrick discloses: a child-safety cap (see sheath 19 of [0053]) arranged at the second end of the liquid reservoir (when Wyrick is bodily incorporated into Nelson, the second end/needle end of Wyrick would be covered by sheath disclosed), being adapted to fully enclose (see Figs. 3-4) the first syringe needle element in a locked state (see spring of [0108] which locks the needle into various configurations) of the syringe refiller and to release the first syringe needle element in an unlocked sate of the syringe refiller, wherein the child-safety cap Is further adapted to fully enclose the second syringe needle element (see placement of second syringe needle of Nelson, it would be enclosed when the child-safety cap is bodily incorporated into Nelson) in a locked state and to release the second syringe needle element in an unlocked state.
	To add the child safety cap of Wyrick to the injection needle-plunger arrangement of Nelson had the benefit that it allowed for the selection of a known design for its intended use as sheaths were known for their sanitary and safety uses (see [0053]), which was desirable in Nelson.  See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the child-safety cap/sheath of Wyrick with the syringe needle-plunger of Nelson to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved safety and sanitary use of the apparatus and was the selection of a known design for its intended uses, which was desirable in Nelson.

	Regarding claim 31, the combination Nelson/Wyrick discloses: wherein the child-safety cap further comprises a second hole (the two needles creates a first and second hole when they pierce the sheath when bodily incorporated into Nelson) arranged such that the second syringe needle element pierces (manner of operation/intended use – satisfied) through the child-safety cap when the syringe refiller is in an unlocked state (the needles are movable in the unlocked state of the spring and will pierce the sheath when pressed down on).

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743